Case 1:19-cv-00995-ENV-RER Document 15 Filed 10/09/19 Page 1 of 2 PageID #: 39




  UNITBS STATBS DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                                 X            CASE MANAGEMENT PLAN
  Mitchell McKenzie,
                                                             Docket Number:    1   9-cv-00995


                                        Plaintiff,
                 -agatnst-
  City of New York et al.,
                                        Defendant,
                                                      X
         Upon consent of the parties, it is hereby ORDERED as follows:
         Defendants shall answer or otherwise move with respect to the complaint by 5114119


   2.    No additional parties may be joined after 714119

   3.    No amendment of the pleadings will be permitted after 914119

   4.    Date for completion of automatic disclosures required by Rule 26(a)(l) of the Federal

         Rules of Civil Procedure,    if not yet made 7124119
   5.    The parties shall make required Rule 26(a)(2) disclosures with respect to:
                                                          None anticipated
                 (a)      expert witnesses on or before

                 (b)      rebuttal expert witnesses on or before None anticipatq6

   6.    All discovery, including depositions of experts, shall be completed on or before
          41912020           (Generally, this date must be no later than 6 months after the initial
         con f,erence).
   1
         Pre-motion letters regarding proposed dispositive motions must be submitted within one
         (1) weeks following the close of all discovery and responses are due one week later.
   8     Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C.$636(c)?
         (Answer no if any party declines to consent without indicating which party has
         declined.)
                                        Yes    V       No
Case 1:19-cv-00995-ENV-RER Document 15 Filed 10/09/19 Page 2 of 2 PageID #: 40




   If palties answer yes, then fill out the AO 85 (Rev.01/09) Notice, Consent, and Reference of a Civil
   Aciion to a MagistrateJudge form. The form can be accessed at the following link:
   h ttp //www. u s c o u rts. g ov/u s c ourts/F o rrn sAn d F e e s/F orm s/A O 0 8 5 ..p d f.
          :




   9.         A Telephone Conference set for                                 to be initiated by
                 Plaintiff   or     efendant (Check One)
                             * (The Court will schedule the conference listed above.)
   10         Status Conference will be held on
                            + (The Court will sc                                       ve)


   I 1.   A Final Pre-trial Conference will be held on
                            *(The Court will schedule                                   .;


   This scheduling order may be altered or amended upon a showing of good cause not
   foreseeable at the date hereof.

   Dated: Brooklyn, New York



                                                 RAMON E. REYES, JR.
                                                 UNITED STATES MAGISTRATE JUDGE

   CONSENTED TO                                  Robert J. Marinelli, Esq
                                                 NAME
                                                 aito.*V      for Plaintiff Mitchell McKenzie
                                                 ADDRESS 305 Broadway, Suite 1001 , NY NY
                                                 E-mail   :   robmarinelli@gmail.com
                                                 Tel.:        212-822-1427
                                                 Fax:

                                                 Katherine J. Weall
                                                 NAME
                                                 aito.nlv for Defendunl City and Munawar
                                                 ADDRESS 100 Church Street, NY NY;
                                                 E-mail: kweall@law.nyc.gov
                                                 Tel.:        212-356-5055

                                                 Fax:         212-356-3509
